       Case 3:18-cv-02902-WHA Document 120 Filed 01/16/19 Page 1 of 2



 1 CAZ HASHEMI, State Bar No. 210239
   chashemi@wsgr.com
 2 JEROME F. BIRN, JR., State Bar No. 128561
   jbirn@wsgr.com
 3 CHERYL W. FOUNG, State Bar No. 108868
   cfoung@wsgr.com
 4 KAREN KWOK, State Bar No. 307464
   kkwok@wsgr.com
 5 WILSON SONSINI GOODRICH & ROSATI
   Professional Corporation
 6 650 Page Mill Road
   Palo Alto, CA 94304-1050
 7 Telephone: (650) 493-9300
   Facsimile: (650) 565-5100
 8
   Attorneys for Defendant
 9 Symantec Corporation

10
                                   UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12

13
   JAMES FELIX Individually and on Behalf of All )    CASE NO.: 3:18-cv-02902-WHA
14 Others Similarly Situated,                    )
                                                 )    NOTICE OF ERRATA
15               Plaintiff,                      )
                                                 )
16        v.                                     )    Courtroom 12
                                                 )    Date: January 31, 2019
17 SYMANTEC CORPORATION, GREGORY S. )                 Time: 8:00 a.m.
   CLARK, NICHOLAS R. NOVIELLO, and              )
18 MARK S. GARFIELD,                             )
                                                 )
19               Defendants.                     )
                                                 )
20                                               )
                                                 )
21

22

23

24

25

26

27

28

     SYMANTEC CORP.’S NOTICE OF ERRATA ISO
     MOT. TO DISMISS CONSOL. COMPLAINT
     CASE NO.: 3:18-CV-02902-WHA
       Case 3:18-cv-02902-WHA Document 120 Filed 01/16/19 Page 2 of 2



 1          PLEASE TAKE NOTICE that Defendant Symantec Corporation (“Symantec”) submits

 2 this Notice of Errata.

 3          On December 26, 2018, counsel for Defendant Symantec filed the Declaration of Cheryl

 4 W. Foung in Support of Symantec Corporation’s Motion to Dismiss Consolidated Class Action

 5 Complaint for Violation of Federal Securities Laws (“Foung Declaration”).

 6          Symantec has learned that it attached an incorrect Form 4 as part of Exhibit 23 at pp. 381-

 7 82. Symantec inadvertently attached a Form 4 filed with the SEC on 6/14/16. Symantec intended

 8 to attach the Form 4 filed with the SEC on 6/15/16 that pertains to a 6/14/16 stock sale, as

 9 referenced in ¶¶ 151-152, 154, 282 of the Complaint. Symantec is filing contemporaneously

10 herewith the Declaration of Cheryl W. Foung in support of Symantec’s Notice of Errata, attaching

11 a new Exhibit 23 that includes the correct Form 4 dated 6/15/16 at pp. 381-82.

12          The error does not impact any of Symantec’s arguments or calculations concerning stock

13 sales. We apologize to the Court for this inadvertent error.

14 Dated: January 16, 2019                      Respectfully submitted,

15                                              WILSON SONSINI GOODRICH & ROSATI

16                                              By: /s/ Cheryl Foung
                                                        Cheryl Foung
17

18

19

20
21

22

23

24

25

26

27

28
     SYMANTEC CORP.’S NOTICE OF ERRATA ISO           -1-
     MOT. TO DISMISS CONSOL. COMPLAINT
     CASE NO.: 3:18-CV-02902-WHA
